Howell, J.
On 25th January, 1866, the appellees were indicted by the grand 'jury for the parish of East Feliciana for larceny, charged to have been committed on 20th July, 1862. They severally pleaded the prescription of one year, in bar of the prosecution, which was sustained, and the State appealed.
In the cases of the State v. Foster, 7 A. 256, and the State v. Freeman et al., 17 A. 69, it was held that when more than one year intervenes between the commission of the offense (wilful murder, arson, robbery and counterfeiting excepted), and the finding- of the grand jury, the facts which suspend or interrupt the prescription must be set forth in the indictment, otherwise the prosecution cannot be maintained. The indictment in this case is defective, in this respect, and the facts necessary to take the case out of the statute of limitations could not be proven, and, consequently, the plea was well made.
Judgment affirmed.